 Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 1 of 21                    PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
______________________________________________________________________________

ERNEST SUTTLES,

       Plaintiff

v.                                                          Case No. _________________
                                                            JURY TRIAL DEMANDED
UNIVERSITY OF MEMPHIS,

      Defendant
______________________________________________________________________________

                 COMPLAINT FOR VIOLATIONS OF TITLE IX,
          DENIAL OF FOURTEENTH AMENDMENT DUE PROCESS AND
                           BREACH OF CONTRACT
______________________________________________________________________________

       COMES NOW THE PLAINTIFF, ERNEST SUTTLES, by and through undersigned

counsel of record, who complains of breach of contract, denial of his Fourteenth Amendment Due

Process Rights, and for violations of title IX against the Defendant, University of Memphis and in

support thereof would state as follows:

                              THE NATURE OF THE ACTION

       This action arises from an egregious miscarriage of justice against Plaintiff through the

University of Memphis’ (“the University”) flawed and biased Title IX sexual misconduct process,

carried out under a presumption of guilt, and willful ignorance of major inconsistencies in the

complainant, “Jane Roe’s,” false allegations of nonconsensual sexual contact against Plaintiff.

Concerns with Jane Roe’s credibility were never raised by University investigators, nor was her

account questioned, and vital witnesses were ignored, because the University of Memphis trains

its staff to adopt a trauma-informed approach which discourages the thorough questioning of

complainants in the sexual misconduct process to avoid further trauma.
 Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 2 of 21                     PageID 2



       Without sufficient supporting evidence, the University suspended Plaintiff from the

campus—who was only 1 year away from completing his Master’s Degree—for a period of time

now spanning almost two years. At the time, Plaintiff—who in 2013 was the Glenn Jones

Defensive Scout Team Player of the Year, a 2017 Scholar Athlete of the month, a defensive starter

for the University of Memphis football team and a member of the winningest recruiting class in

the history of Tiger Football, was enrolled and on his way to a degree and a chance at a career in

the NFL. As a result of this allegation and suspension, he lost his scholarship, reputation, job

prospects and a potential career in the NFL. This lawsuit comes as a result of those losses.

                                 JURISDICTION AND VENUE

1. This Court has federal question, diversity and supplemental jurisdiction pursuant to 28 U.S.C.

   § 1331, 28 U.S.C. § 1332 and 28 U.S.C. § 1367 because: (i) the federal law claims arise under

   the constitution and statutes of the United States; and (ii) the state law claims are so closely

   related to the federal law claims as to form the same case controversy under Article III of the

   United States Constitution.

2. This Court has personal jurisdiction over Defendant University of Memphis on the ground that

   it is conducting business within and is an instrumentality of the State of Tennessee within the

   jurisdiction and venue of this Court.

                                            PARTIES

3. The Plaintiff Ernest Suttles is a resident and citizen of Shelby County, Tennessee. During all

   times mentioned herein, he was a student at the University of Memphis and a member of the

   Football team.
 Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 3 of 21                       PageID 3



4. The University of Memphis is a publicly funded University in the State of Tennessee. At all

   times herein it was an instrumentality of the State of Tennessee and is subject to the jurisdiction

   of this Court.

                                              FACTS

        1. Mr. Suttles Background and Financial Aid Agreements with the University.

5. Mr. Ernest Suttles, the Plaintiff, was a highly sought-after football recruit in the high school

   class of 2013. He originally committed to the University of Nebraska and thereafter transferred

   to the University of Memphis. From the time he enrolled at the University of Memphis, the

   institution offered him a series of financial aid agreements, in exchange for his participation

   on the school’s football team.

6. For the 2017-2018 Academic Year the University of Memphis offered the Plaintiff a football

   scholarship as had been offered every year he had been enrolled. This agreement was signed

   by both the Director of Athletics on behalf of the University and by Mr. Suttles. The date of

   this agreement was 7/27/17. As a result of this agreement, the University agreed to provide

   financial aid to the Plaintiff and agreed to the following conditions and guidelines for that aid

   in a written financial aid agreement signed by all parties:

                    University of Memphis Athletic Grant In Aid Guidelines
       Athletic grant in aid may be reduced or rescinded during the period of the award if
       a student athlete is found to have engaged in activities in violation of team,
       academic, Athletic Department, or University policies, as well as all NCAA rules
       and regulations…..

              NCAA Division I Rules and Regulations Concerning Athletic Aid

       15.3.4.2 Reduction or Cancellation Permitted
       …(c ) engages in serious misconduct warranting substantial disciplinary penalty…

7. Furthermore, NCAA regulations specifically mandate that such a reduction or cancellation of

   aid may only occur after a student -athlete has been provided an opportunity for a hearing per
    Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 4 of 21                      PageID 4



      Bylaw 15.3.2.3. Ernest Suttles agreed to these terms and conditions and relied upon the

      promises of the University of Memphis to provide the financial aid and due process protections

      this agreement expressly stated would exist by playing football for the school after signing this

      agreement.

8. Pursuant to this agreement, the Plaintiff, Ernest Suttles participated in the University of

      Memphis Football program and maintained all terms and conditions of his financial aid

      agreement. On or about October 15, 2017 Plaintiff Ernest Suttles was arrested and charged

      with rape. This allegation was then and is now, completely false. A woman he had been dating

      previously, hereinafter referred to as “Jane Roe”, lodged this accusation. 1.

9. After this accusation was made, the Memphis Police Department posted news of this arrest on

      its Twitter Account. On the date of the arrest, the University of Memphis was scheduled to

      play the Navy Midshipmen. Mr. Suttles was at the team hotel preparing for the game that

      morning. He was arrested on this false rape charge at the team hotel and escorted out of the

      facility by the Memphis Police Department.

10. By 12:00 p.m. on October 15, 2017, before the Navy game had even been completed, the

      University of Memphis had taken punitive actions against Mr. Suttles, without notice to him

      or any advance warning or hearing. Clearly, the University of Memphis made a decision

      regarding Suttles guilt or innocence: It kicked him off the football team summarily by halftime

      of the Navy game. In doing so, University of Memphis issued the following statement flatly

      stating that Suttles had committed a violation of the University of Memphis team rules:

           “…Ernest Suttles has been dismissed from the University of Memphis football
           team for a violation of team rules in an off campus incident. As was communicated
           in an earlier statement, Settles has been removed from campus while this matter is
           reviewed by the Office of Student Accountability, Outreach and Support for


1
    Jane Roe is a pseudonym.
 Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 5 of 21                      PageID 5



       violations of the UofM Student Code of Conduct. During the ongoing investigation,
       no additional comments will be made…”

11. On Monday October 16, 2017, before Mr. Suttles had posted his bond on the criminal

   complaint the University of Memphis issued a “Notice of Complaint” by way of an email to

   him. This Notice of Complaint advised him of the charge made and of the procedure to contest

   this allegation.

12. Additionally, on October 16, 2017 the Office for Institutional Equity at the University of

   Memphis emailed one of the Plaintiff’s professors to explain the reason that he was unable to

   attend classes. This email clearly stated that he was barred from attending classes due to their

   investigation, which at that time, had not been completed. In fact, this investigation would

   never be completed and remains incomplete to this day.

13. One immediate sanction levied by the University of Memphis was to bar Ernest Suttles from

   attending his classes or even setting foot on the campus of the University of Memphis. This,

   despite the fact that the accuser, Jane Roe, was not enrolled in ANY of the same classes he was

   enrolled in, did not frequent any of the buildings he was required to travel to for class and did

   not share the same major.     In fact, shortly after this accusation was levied, Jane Roe left

   campus and disenrolled from the University of Memphis by the Spring 2018 semester.

   Nonetheless, the Plaintiff was still was restricted from attending classes or being on the campus

   of the University of Memphis. These sanctions were never lifted, and the Plaintiff is still not

   allowed on campus to this day.

14. Pursuant to the Notice of Complaint, the University of Memphis promised to investigate the

   allegations of rape. The Plaintiff cooperated with this investigation. In furtherance of that

   cooperation, the Plaintiff informed the University investigators, that his roommate was present

   at the time of the alleged offense and would provide exculpatory information. This witness’
 Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 6 of 21                        PageID 6



   information would be that no incident occurred in the home on the date alleged by Jane Roe.

   Inexplicably however, the University’s investigators never interviewed this witness before or

   after imposing what it called, ”interim measures” against the Plaintiff, barring him from

   campus, kicking him off the football team and branding him as a rapist in public.

15. As of Monday January 22, 2018 the University of Memphis and its lead investigator Kenny

   Anderson were still promising to complete the investigation. He emailed the Plaintiff and

   advised that the interim sanctions could stay in place even if he completed his report:

       Earnest:

       I still anticipate completing my report by the end of next week, but I wanted to alert
       you to the fact that it is not the end of the process necessarily. Both parties will
       have a right to appeal my findings and that would extend the process and interim
       measures that are currently in place. Also, if a policy violation was established by
       the investigation (hypothetically mentioned here only for clarity sake), then the
       Office of Student Conduct, Outreach and Accountability would determine any
       sanctions and both parties would also have the right to appeal their decision.

       I explain all of that to say that the completion of the process could last an additional
       month if either party utilizes their appeal rights. Thus, I wanted to provide this
       information so you could make a fully informed decision regarding your academic
       options.

       Sincerely,

       Kenneth P. Anderson
       Director | Title IX Coordinator
       Office for Institutional Equity

16. This email made it clear to the Plaintiff that there would be no hearing, beyond the initial

   interview conducted by Mr. Anderson and that he would have to be subjected to the interim

   sanctions while an appeal was filed, again, before a final adjudication of this complaint. All

   of this was months after the initial notice of complaint. Finally, even this email was inaccurate

   because Mr. Anderson NEVER completed his report and there never was an appeal. The case

   remains open.
 Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 7 of 21                        PageID 7




        2. Policies In Place at the University of Memphis regarding Sexual Misconduct

17. Despite how this investigation was conducted in reality, there was a policy that existed at the

   University of Memphis which explained its Sexual Misconduct Policy. At the time of the

   incident the University of Memphis had enacted Policy GE 2031 – Sexual Misconduct and

   Domestic Violence Policy. This policy has scant information in it to protect the due process

   rights of the accused.

18. For example, in that policy, the University spells out the training it gives its employees and

   designees involved in the investigation or adjudication of alleged violations of the policy. This

   training makes no mention of protecting any rights of the accused:

       Training of University parties. All University employees or designees involved
       in the investigation or adjudication of alleged violations of this policy will receive
       annual training on issues related to domestic violence, dating violence, sexual
       assault, and stalking and the process for conducting an investigation and hearing
       that protects the safety of complainants and promotes accountability of members of
       the University community.

19. Additionally, Policy GE2031 states that the University will make all reasonable efforts to

   resolve or conclude the investigation and resolve the complaint within sixty calendar days. It

   states:

       Time Frames. All time frames expressed in this policy are meant to be guidelines
       rather than rigid requirements. Every reasonable effort shall be made to conclude
       the investigation and resolve the complaint within sixty (60) calendar days
       following receipt of the complaint. Within this sixty (60) day time frame, it is
       expected that the Investigator will conclude the investigation, prepare a written
       report and finding, and notify the parties in writing of the determination. This
       timeframe does not include any appeal as the result of a request by either party. If
       an appeal hearing is requested, every reasonable effort shall be made to conclude
       the appeal process within thirty (30) days following the University’s receipt of the
       appeal request. If the Investigator or Hearing Officer determines that additional
       time is needed, both parties shall be notified in writing of the delay, the anticipated
       date that the investigation or hearing will be concluded, and the reasons for such
       delay. If either party determines that additional time is needed, that party shall
       request such in writing to either the Investigator (if no initial determination has been
 Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 8 of 21                       PageID 8



       made) or Hearing Officer (if a request for hearing has been received by the
       institution). The written request for additional time shall include the reasons for the
       requested delay and the number of additional days needed.

20. The fact that these polices contained no protections for the rights of the accused was

   compounded by the way the investigation into this incident was conducted. First, the Plaintiff

   gave a statement to the University of Memphis after he was released from jail. In that statement

   he denied raping Jane Roe. He also provided to the University of Memphis investigators the

   name and contact information for the only witness to the event, Christian Johnson. The

   University of Memphis investigators failed to follow up with this witness, failed to take a

   statement or even call.

21. Once an interview was conducted of the Plaintiff by the investigators for the University of

   Memphis, it was clear they had the wrong date or had been given the wrong date for this alleged

   incident. This matter was corrected only after the Plaintiff himself, advised the University of

   Memphis that their information was incorrect, demonstrating his cooperation with the

   University’s process.

22. After a meeting with Kenneth Anderson, the Title IX coordinator, and Natasha Dexter, no

   decision was rendered by the University of Memphis within sixty days of the Notice of

   Complaint. As of this date, there has never been a decision regarding this Notice of Complaint.

   Therefore, the Plaintiff has been unable to appeal for over twenty months. Nonetheless, during

   the time this matter has been pending, all of the so-called “interim restrictions” put in place

   have been applied for the entire time period and have never been rescinded. The specific

   restrictions were:

       1) The Plaintiff has been barred from physically being on the campus of the University of

          Memphis;
    Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 9 of 21                         PageID 9



         2) He has been barred from taking any classes other than through remote means;

         3) He has been barred from taking in person exams

         4) His financial aid agreement was cut off, leaving him without money and means to pay

             any of his expenses;

         5) Kicked off the football team.

23. These restrictions have had a devastating effect on the Plaintiff; first the press release of the

      University of Memphis was rebroadcast around the country, effectively branding the Plaintiff

      has a rapist. Secondly after publishing this accusation, the Plaintiff’s opportunities for an NFL

      career vanished: he stopped receiving any interest regarding potential senior bowl invites or

      any other activities which could have brought him a career path into the NFL.

24. The Plaintiff finally received a Master of Business Administration degree through his online

      study at the University of Memphis, which he completed on his own without the financial aid

      he was promised by the University. However, he was unable to gain employment using that

      degree due to the stigma of the rape allegation published by the University of Memphis. The

      Plaintiff has been forced to obtain employment at below the salary his educational level would

      demand in the open market if not for the public shaming conducted by the University of

      Memphis from its press releases and ostracization. The press release from the University

      regarding this case and the Title IX investigation was rebroadcast and disseminated through

      national wire services and national internet news agencies, giving it wide circulation and

      spreading the image of the Plaintiff as a rapist nationwide.2

      3. The University of Memphis’ Response to a White Male Student Accused of Rape is
            Markedly Different than the Response to the Charge involving the Plaintiff



2
 https://www.espn.com/college-football/story/_/id/21023263/ernest-suttles-memphis-tigers-charged-rape-
dismissed-team
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 10 of 21                          PageID 10



25. The University of Memphis has not acted punitively and arbitrarily against other students that

    have been accused of rape. Sadly, this divergent approach by the University has been applied

    on the basis of the race of the accused. In an identical case, a 20 year-old white male student

    was allowed to attend classes after an incident in which he was accused of raping another

    student, which allegedly happened in a private home in April 2017. He specifically was

    allowed to attend classes after he was indicted in August 2017, unlike the Plaintiff. As of

    October 2017, he was still allowed to attend classes in person and was not subject to the

    “interim measures” the University of Memphis employed against Suttles. 3

26. In fact, the statement the University of Memphis issued in response to this rape allegation

    against a white male was markedly different than the one issued when a black man, ( i.e., the

    Plaintiff) was accused of rape. The statement in the case involving a white male alleged

    assailant issued by U of M President David Rudd, in the midst of campus protests against this

    student’s presence on campus, was as follows:

        Dear Campus Community:

        It is deeply disturbing whenever there are reports of potential criminal behavior that
        involve and impact our students and our campus. The safety of our students, and all
        on our campus, is paramount. When reports of potential criminal behavior emerge,
        the University of Memphis follows a deliberate series of steps to ensure safety,
        guard confidentiality of all involved, and allow for due process. In all reports of
        potential criminal behavior, we encourage and support the reporting party to pursue
        criminal charges, related potential investigation and potential prosecution. In cases
        where criminal charges are filed and an investigation is initiated by the local police
        for incidents that occur off campus, the UofM is dependent on the findings of that
        investigation in order to take action if one of our students is involved. A
        complainant can choose to hold their campus matter in abeyance while the criminal
        matter is proceeding. When evidence emerges and the fact pattern is established,
        the UofM is able to take definite action consistent with the legal requirement of due
        process. Over the past several years we have removed students from our campus
        when the evidence and fact pattern supports such an action. We will certainly


3
 https://www.commercialappeal.com/story/news/crime/2017/10/12/alleged-rape-cases-roil-university-memphis-
campus/756565001/
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 11 of 21                     PageID 11



       continue to do so, but we will also do so in accordance with local, state and federal
       laws.

        While investigations are being completed and evidence gathered, either on campus
       or by the local police, the University of Memphis provides support, services and a
       range of resources to those impacted by potential criminal behavior. We are a
       community and country governed by the rule of law, and we will follow those laws
       and provide due process throughout. When the facts of investigations are
       established and evidence gathered, we have not hesitated to take the harshest
       position possible for criminal activity on our campus. The University of Memphis
       will continue to do so. If you have questions or concerns, please do not hesitate to
       reach out.

       Regards,

       M. David Rudd
       President/Distinguished University Professor

27. These “respect the rule of law” comments were absent in the press release regarding the arrest

   of Ernest Suttles.    The commitment to due process, expressly stated in this release is

   conspicuously absent in the press release regarding Ernest Suttles. The Statement in full was

   as follows:

       “…Ernest Suttles has been dismissed from the University of Memphis football
       team for a violation of team rules in an off campus incident. As was communicated
       in an earlier statement, Settles has been removed from campus while this matter is
       reviewed by the Office of Student Accountability, Outreach and Support for
       violations of the UofM Student Code of Conduct. During the ongoing investigation,
       no additional comments will be made…”

28. This statement ended Ernest Suttles football career forever and branded him as a rapist without

   the presumption of innocence.

                                            COUNT I

                  Violation of Title IX of the Education Amendments of 1972

29. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set forth

   herein.
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 12 of 21                                PageID 12



30. Title IX of the Education Amendments of 1972 provides, in relevant part, that: “No person in

    the United States shall, on the basis of sex, be excluded from participation in, be denied the

    benefits of, or be subjected to discrimination under any education program or activity receiving

    Federal financial assistance.”

31. Title IX of the Education Amendments of 1972 applies to all public and private educational

    institutions that receive federal funding, which includes Defendant University of Memphis.

32. The University of Memphis is part of the Tennessee State Board of Regents Systems, with its

    principal administrative offices in Knoxville, Tennessee. The University of Memphis is

    authorized, supervised and funded by the State of Tennessee pursuant to the Tennessee

    Constitution. It is also funded by the Federal Government and received

33. Students attending public universities such as the University of Memphis who have been

    accused of sexual misconduct, have a right to due process under Title IX. See U.S. Dep’t of

    Education, Office for Civil Rights, Revised Sexual Harassment Guidance: Harassment of

    Students by School Employees, Other Students, or Third Parties -- Title IX (2001) at 22 (the

    “2001 OCR Guidance”); April 2011 Dear Colleague Letter at 12.

34. Both the Department of Education and the Department of Justice have promulgated regulations

    under Title IX that require a school to “adopt and publish grievance procedures providing for

    the prompt and equitable resolution of student... complaints alleging any action which would

    be prohibited by” Title IX or regulations thereunder. 34 C.F.R. § 106.8(b) (Dep’t of

    Education); 28 C.F.R. § 54.135(b) (Dep’t of Justice) (emphasis added). Such prohibited actions

    include all forms of sexual harassment, including sexual intercourse, sexual assault, and rape. 4



4
 See generally U.S. Dep’t of Education, Office for Civil Rights, Revised Sexual Harassment Guidance: Harassment
of Students by School Employees, Other Students, or Third Parties -- Title IX (2001) at 19-20, 21 & nn. 98-101.
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 13 of 21                     PageID 13



35. The “prompt and equitable” procedures that a school must implement include, at a minimum:

       i. “Notice . . . of the procedure, including where complaints may be filed”;

       ii. “Application of the procedure to complaints alleging [sexual] harassment...”;

       iii. “Adequate, reliable, and impartial investigation of complaints, including the
       opportunity to present witnesses and other evidence”;

       iv. “Designated and reasonably prompt timeframes for the major stages of the
       complaint process”; and

       v. “Notice to the parties of the outcome of the complaint......”

36. Title IX Coordinators should not have a conflict of interest. “For example, serving as Title IX

   coordinator and a disciplinary hearing board member may create a conflict of interest.” April

   2011 Dear Colleague Letter at 7; August 2015 Dear Colleague Letter at 2-3.

37. Title IX may be violated by a school’s imposition of university discipline where race is a

   motivating factor in the decision to discipline.

38. In this case the University of Memphis breached its duties to the Plaintiff under Title IX. It

   committed a series of acts which brazenly violated the Plaintiff’s rights and caused him damage

   which continue as of the date of the filing of this Complaint.

39. The University of Memphis breached the duty to the Plaintiff by failing to complete the

   investigation of this complaint within sixty days, as required by its own policy and by the

   provisions of Title IX. Once the Plaintiff received a Notice of Complaint in October 2017, the

   University had a responsibility under Title IX and its own policy to designate reasonably

   prompt timeframes for the major parts of the investigation. Its own policy sets out sixty days

   as the amount of time allotted for this investigation and resolution. It failed to meet this

   requirement as the investigation was never concluded. There has been no written finding

   issued to the Plaintiff.
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 14 of 21                                   PageID 14



40. The University never conducted a fair and thorough investigation of the Complaint. As noted

    previously, there was only one possible eyewitness who could have been interviewed,

    Christian Johnson. However, for whatever reason the University of Memphis’ investigators

    and Title IX Coordinator Kenneth Anderson never contacted this witness. The failure to even

    interview or place a telephone call to the only potential witness to the event renders any

    investigation incomplete on a basic and fundamental level.

41. Additionally, the University of Memphis never conducted a hearing of this Title IX complaint,

    in blatant violation of the Act. As a result of this failure to conduct a hearing, the Plaintiff was

    not allowed to attend the hearing wherein the Complainant testified, and he did as well. He

    was not allowed the opportunity to hear the testimony or the statement given by Jane Roe. He

    was not allowed to have his counsel present at a hearing to confront his accuser or cross-

    examine her statement. The failure to conduct a hearing denied the Plaintiff of the fundamental

    bedrock principle of due process. The University of Memphis’ policy simply ignored this

    right.

42. The University of Memphis violated Title IX by employing the “interim sanctions” against

    Ernest Suttles without the benefit of a hearing or an opportunity to defend himself against the

    charges.     As noted previously within hours of being arrested and before the Notice of

    Complaint was issued on Monday October 17, 2017 the University kicked Mr. Suttles off the

    Football team. His financial aid was therefore cut before he could post his bond and leave jail

    during that first 48 hours after being arrested. All of this was in clear violation of the financial

    aid agreement and denied him the due process that Title IX guaranteed him. 5



5
 Although Mr. Suttles received the Notice of Complaint on the Monday following the Memphis-Navy Football
game, it is clear that the decision to deny him due process was made earlier. The date of the Notice of Complaint
was issued and signed by Kenneth Anderson was October 14, 2017, even before Suttles was aware of the charge.
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 15 of 21                        PageID 15



43. Based on the foregoing, University of Memphis failed to conduct an adequate, reliable, and

   impartial investigation of Jane Roe’s complaint. Due to this failure to conduct an adequate,

   reliable and impartial investigation, the Plaintiff suffered damages, which include but are not

   limited to, psychological damages and counseling and treatment expenses, loss of his financial

   aid and income, embarrassment and humiliation due to his banishment from the University and

   other damages to be enumerated at trial.

                                             COUNT II

               42 U.S.C. §1983: Denial of Fourteenth Amendment Due Process

44. Plaintiff repeats and realleges each and every allegation hereinabove as if fully set forth herein.

45. The University of Memphis was responsible for implementing the Student Conduct Code, and

   enforcing the financial aid agreement and adhering to NCAA regulations which were

   incorporated by reference into that agreement with the Plaintiff.            Additionally, it was

   responsible for providing the Plaintiff due process under Title IX in regard to the Notice of

   Complaint.

46. The Fourteenth Amendment to the United States Constitution provides that no state shall

   “deprive any person of life, liberty, or property, without due process of law.” A similar right

   is stated in the Fifth Amendment to the United States Constitution.

47. Section 1983 of Title 42 of the U.S. Code provides in pertinent part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress. . . .
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 16 of 21                       PageID 16



48. A person has a protected property interest in pursuing his education, as well as in future

   educational and employment opportunities and occupational liberty, of which he cannot be

   deprived without due process.

49. Plaintiff’s constitutionally protected property interest in his continued enrollment at University

   of Memphis and to be free from arbitrary suspension and dismissal arises from the policies,

   courses of conduct, practices and understandings established by University of Memphis.

50. Plaintiff’s constitutionally protected property interest further arises from the express and

   implied contractual relationship between University of Memphis and Plaintiff.

51. It is well established that Fourteenth Amendment due process protections are required in higher

   education disciplinary proceedings.

52. University of Memphis, a state university, is part of a system of public universities created by

   the State of Tennessee and administered by the State Board of Regents. The University of

   Memphis is authorized, supervised and funded by the State of Tennessee. Therefore, the

   University of Memphis has a duty to provide its students equal protection and due process of

   law by and through any and all procedures set forth by the University.

53. Plaintiff had obeyed all institutional rules when he was wrongly suspended from University of

   Memphis and the University of Memphis football team.

54. In resolving the Notice of Complaint filed herein, the Plaintiff was entitled to a process

   commensurate with the seriousness of the allegations and the potential discipline, sanctions,

   and repercussions he was facing. Plaintiff was deprived of a fundamentally fair process.

   Plaintiff’s right to due process was violated when the University of Memphis suspended him

   without notice and a hearing due to the complaint of Jane Roe, and punished him and publicly

   branded him as a rapist and a violator of team rules.
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 17 of 21                       PageID 17



55. The University of Memphis deprived Plaintiff of his liberty and property interests without

   affording him basic due process, including but not limited to, his right to be notified of the

   charges against him, his right to a fair adjudication, his right to be heard by an impartial

   factfinder, to question his accuser and to have a speedy and prompt resolution of the charges

   against him within a reasonable amount of time. The liberty and property interests include but

   was not limited to the restriction of his ability to enter and move about a public university

   campus, the deprivation of his financial aid, to which he had a contractual right to be awarded,

   and the loss of any and all rights and privileges he was entitled to enjoy as a student athlete at

   the University of Memphis.

56. As a direct and foreseeable consequence of the foregoing deprivations of due process, Plaintiff

   sustained damages, including, without limitation, loss of educational and career opportunities,

   economic injuries and other direct and consequential damages as outlined previously in this

   Complaint. Specifically the Plaintiff has been damaged by a) the loss of financial aid which

   he was entitled to as a result of his financial aid agreement, in an amount to be proven at trial;

   2) the loss of employment opportunities from his attaining the Masters of Business

   Administration Degree, due to the public branding of him as a rapist by the University of

   Memphis; 3) the loss of any hope of a career as a result of being kicked off the football team

   at the University of Memphis as a senior, literally months before the pro day and senior bowl

   honors; 4) counseling and therapy costs incurred as a result of being traumatized by the conduct

   of the University of Memphis; and 5) any and all other damages in any amounts to be proved

   at trial.

                                        COUNT III
                     Breach of Contract Against University of Memphis
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 18 of 21                       PageID 18



57. Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set forth

   herein.

58. At all times relevant hereto, a contractual relationship existed between University of Memphis

   and Plaintiff through a) the Plaintiff’s Financial Aid Agreements with the University of

   Memphis; and b) University of Memphis’s policies and procedures governing the student

   disciplinary system, including but not limited to the Student Conduct Code and the University

   of Memphis Sexual Harassment Policy, GE2031.

59. Through the documents it publishes and provides to students, University of Memphis makes

   express contractual commitments to students involved in a disciplinary process, as well as in

   this case, student athletes with financial aid agreements. One specific commitment is to fulfill

   the financial aid obligations and not cease those payments unless and until the student athlete

   has been afforded due process as required by that agreement, and the applicable NCAA

   regulations.

60. Based on the foregoing, University of Memphis created express and implied contracts with

   Plaintiff that he would be afforded due process before being removed from financial aid and

   before suffering any interim restrictions such as those employed in this case.

61. Based on the aforementioned facts and circumstances, University of Memphis breached

   express and/or implied agreement(s) with Plaintiff by the commission of the following acts: a)

   it suspended the Plaintiff from physically entering the campus of the University of Memphis

   without notice and a hearing, when such restriction was not warranted or necessary under the

   circumstances; especially when the Plaintiff had no classes with the complainant and did not

   even attend classes in the same building at any time; b) when it cut off the Plaintiff’s financial

   aid, in violation of the financial aid agreement which specifically granted him due process; 3)
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 19 of 21                      PageID 19



   when it failed to provide due process by conducting a hearing on the complaints of Jane Roe;

   and d) when it failed to investigate these charges which would include interviewing the

   Plaintiff’s exculpatory witness.

62. As a direct and foreseeable consequence of the foregoing breaches, Plaintiff sustained

   damages, including, without limitation, loss of educational and career opportunities, economic

   injuries and other direct and consequential damages as outlined previously in this Complaint.

   Specifically the Plaintiff has been damaged by a) the loss of financial aid which he was entitled

   to as a result of his financial aid agreement, in an amount to be proven at trial; 2) the loss of

   employment opportunities from his attaining the Masters of Business Administration Degree,

   due to the public branding of him as a rapist by the University of Memphis; 3) the loss of any

   hope of a career as a result of being kicked off the football team at the University of Memphis

   as a senior, literally months before the pro day and senior bowl honors; 4) counseling and

   therapy costs incurred as a result of being traumatized by the conduct of the University of

   Memphis; and 5) any and all other damages in any amounts to be proved at trial.

63. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be determined at

   trial.

                                      PRAYER FOR RELIEF

WHEREFORE, for the foregoing reasons, Plaintiff demands judgment against Defendants as

follows:

1. On the first count for violation of Title IX of the Education Amendments of 1972, a judgment

   against University of Memphis awarding Plaintiff damages in an amount to be determined at

   trial, including, without limitation, damages to physical well-being, emotional and

   psychological damages, damages to reputation, past and future economic losses, loss of
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 20 of 21                       PageID 20



   educational opportunities, and loss of future career prospects, plus prejudgment interest,

   attorneys’ fees, expenses, costs and disbursements and an injunction against University of

   Memphis as a result of University of Memphis’s violation of Title IX, which resulted in an

   unduly severe and unwarranted sanction which continues to injure Plaintiff’s reputation and

   right to continue his education, an injunction should issue directing University of Memphis to:

        (i) expunge Plaintiff’s disciplinary record;

        (ii) remove any record of Plaintiff’s suspension from his education file;

        (iii) permanently destroy any record of Jane Roe’s complaint; and

2. On the second count for violation of constitutional due process under 42 U.S.C. § 1983, an

   injunction directing the University of Memphis and Kenneth Anderson, Title IX Coordinator

   to

        (i)     expunge Plaintiff’s disciplinary record;

        (ii)    remove any record of Plaintiff’s suspension from his education file; and

        (iii)   (iii) permanently destroy any record of Jane Roe’s complaint;

3. On the third count for state law breach of contract, a judgment against University of Memphis

   awarding Plaintiff damages in an amount to be determined at trial, including, without

   limitation, damages to physical well-being, emotional and psychological damages, damages to

   reputation, past and future economic losses, loss of educational opportunities, and loss of future

   career prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements;

4. An award to the Plaintiff of such other and further relief as the Court deems just, equitable and

   proper.

                                          JURY DEMAND

Plaintiff herein demands a trial by jury of all triable issues in the present matter.
Case 2:19-cv-02502-JTF-cgc Document 1 Filed 08/05/19 Page 21 of 21       PageID 21




                                   RESPECTFULLY SUBMITTED,

                                   JOHNSON & JOHNSON, P.L.L.C.

                                   A Professional Limited Liability Company




                                   _/s/Curtis D. Johnson, Jr. _______________
                                   CURTIS D. JOHNSON, JR. ( Bar No.015518)
                                   Suite 1002, 1407 Union Avenue
                                   Memphis, Tennessee 38104
                                   Telephone: (901) 725-7520
                                   Facsimile: (901) 725-7570
                                   cjohnson@johnsonandjohnsonattys.com




                                   _/s/Florence J. Johnson__________
                                   FLORENCE M. JOHNSON
                                   Suite 1002, 1407 Union Avenue
                                   Memphis, Tennessee 38104
                                   Telephone: (901)725-7520
                                   Facsimile: (901)725-7570
                                   fjohnson@johnsonandjohnsonattys.com
